DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 12 and 16 are objected to because of the following informalities:  Claim 1 should recite “administering a therapeutically effective amount of a plurality . .”.  Claim 6 should delete the phrase “subsequent to administering the Tymovirus virus VLPs” because the claim already states “further comprising” prior to the imaging step.  Claim 12 should recite “wherein the PDT agent is selected from a porphyrin and a metalloporphyrin compound”.  Claim 16 should recite “The method of claim 1, further comprising multiple targeting agents, wherein the spacing and location of the targeting agents. . .”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masarapu et al. (EP2316480; published May 4, 2011; cited by applicant).
	The claims are directed to a method of treating and/or detecting cancer tissue in a subject comprising administering to the subject a plurality of functionalized Tymovirus virus or Tymovirus virus-like particles (VLPs) loaded with or conjugated to one or more of a therapeutic agent, an imaging agent, or a targeting agent.
	Masarapu et al. teaches a chimeric tymovirus-like particle comprising a fusion protein, wherein the fusion protein comprises a first protein that is a truncated Physalis Mottle Virus (PhMV) coat protein and a second protein that is a Gonadotropin releasing hormone (GnRH), optionally conjugated with Canine distemper virus P35 polypeptide (CDV P35), for use in the treatment of cancer or immunocastration, wherein the cancer is optionally breast cancer or prostate cancer (see page 58).
	Masarapu et al. does not teach administering the VLPs to a subject.  However, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to administer the VLPs of Masarapu et al. in order to treat cancer.  One would have been motivated to do so and there would have been a reasonable expectation of success given the knowledge that cancer tissue is primarily found within a subject.  
	Regarding the term “conjugated”, Masarapu et al. teaches a fusion protein.  However, it would be obvious and well within the purview of one of ordinary skill in the art to attach the GnRH peptide to the VLPs capsid via fusion with the VLP capsid, as taught by Masarapu et al., or via direct or indirect (linker) conjugation of the GnRH peptide to the VLP capsid and the result would be predictable (attachment of the GnRH peptide to the tymovirus VLP and display of the GnRH peptide on the tymovirus VLPs). 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 3-5, 8-9, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/           Primary Examiner, Art Unit 1648